DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending:
		Claims 1-10 and 18-20 are rejected. 
		Claims 11-17 have been withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group (claims 1-10 and 18-20) in the reply filed on 09/20/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “a second stressor” in line 1. The claim is not clear because the claim does not recite a first stressor. Are there two stressor such that there is a second stressor or does the claim only require one stressor? In interest of advancing prosecution, it is interpreted that the claim requires one stressor.  




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kuehnle et. al (US 2016/0039693).
	Regarding claim 1, Kuehnle teaches a method of reducing total dissolved solids in wastewater comprising: 
	providing an algal biofilm (microbial consortium comprises algae) (see ¶121), the algal biofilm comprising a material (biofilters) (see ¶205) configured for the growth and attachment of algae (enrichment for microbe) (see ¶205) ; 
	providing a fluid reservoir (wastewater basin) (see Fig. 1) (see ¶34) containing a portion of wastewater fluid; 
	moving the algal biofilm through the portion of wastewater fluid in the fluid reservoir (the biofilters are continuously agitated and aerated through the mixing in the basin) (see ¶205) ; 

	removing a portion of total dissolved solids in the portion of wastewater fluid (solids removal) (see Fig. 1) (see ¶34) with the extracellular polymeric substance (the biologics (which are recycled back) are removed with the solids; EPS are derivatives of biologics) (see Fig. 1) (see ¶34 and ¶80).  
	Regarding claim 2, Kuehnle teaches the method of claim 1, wherein the stressor is biotic or abiotic (CO2 is added therefore abiotic) (see ¶34).  
	Regarding claim 3, Kuehnle teaches the method of claim 1, wherein the stressor is selected from the group consisting of increasing the pH of the algal biofilm, decreasing the pH of the algal biofilm, increasing the temperature of the algal biofilm, decreasing the temperature of the algal biofilm, modulating the temperature of the algal biofilm, adjusting an amount of light applied to the algal biofilm, adjusting a wavelength of the light applied to the algal biofilm, and combinations thereof (CO2 regulates pH) (see ¶30).
	Regarding claim 4, Kuehnle teaches the method of claim 1, wherein the stressor comprises exposing the algal biofilm to a gas phase (CO2) (see ¶57).  

Claim 7 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kuehnle et. al (US 2016/0039693) by evidence of Alper (US 2015/0305330).
	Regarding claim 7, Kuehnle teaches the method of claim 1, wherein the extracellular polymeric substance comprises proteins (polymeric exopolysaccharides inherently comprise proteins by evidence of Alper) (Alper, see ¶3) and polysaccharides (exopolysaccharides) (Kuehnle, see ¶123).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	
Claims 5, 8-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et. al (US 2016/0039693) in view of Gross (US 2014/0273171).
Regarding claim 5, Kuehnle teaches the method of claim 1, wherein the stressor comprises exposing the algal biofilm to a first liquid phase or a second gas phase. .  
	Kuehnle does not explicitly teach using both the liquid and gas phases together.
	In a related field of endeavor, Gross teaches a revolving algal biofilm and photobioreactor (see Entire Abstract) using both a liquid (nutrient-rich liquid phase) (see ¶15) and gas phases (carbon dioxide gaseous phase) (see ¶15) together.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle by having both a liquid and gas phase at the same time as disclosed by Gross because applying a known technique of adding a liquid and gas phase together to a known method of wastewater treatment obviously resulting in facilitating the growth of algae with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).
	Regarding claim 8, Kuehnle teaches the method of claim 1.
	Kuehnle does not teach an algal growth system, the algal growth system comprising: (a) a vertical reactor configured to retain the algal biofilm; (b) a shaft, wherein the shaft is associated with and supports the algal biofilm; and (c) a drive motor, the drive motor being coupled with the shaft such that the algal biofilm is selectively actuated.  
	In a related field of endeavor, Gross teaches a revolving algal biofilm and photobioreactor (see Entire Abstract) comprising an algal growth system, the algal growth system comprising: (a) a vertical reactor (“Photobioreactor (RABP) 10”) (see ¶22) (see Fig. 3) configured to retain the algal biofilm (algal biofilm) (see ¶22); (b) a shaft (shafts) (see claim 1), wherein the shaft is associated with and supports the algal biofilm (the shafts support the flexible material, the flexible material includes the algal biofilm) (see claim 1); and (c) a drive motor (drive motor) (see claim 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle by incorporating the algal growth system of Gross because said system provides a cost effective method and system for harvesting of algae biomass (Gross, see ¶15) which is desirable for Kuehnle to provide economic conversion of biomass to valuable co-products (Kuehnle, see ¶115). 
	Regarding claim 9, Kuehnle teaches the method of claim 1.
	Kuehnle does not teach harvesting the algae from the algal biofilm.  
	In a related field of endeavor, Gross teaches a revolving algal biofilm and photobioreactor (see Entire Abstract) comprising harvesting the algae from the algal biofilm (algal growth harvesting system) (see ¶10).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle by incorporating the algal growth system of Gross because said system provides a cost effective method and system for harvesting of algae biomass (Gross, see ¶15) which is desirable for Kuehnle to provide economic conversion of biomass to valuable co-products (Kuehnle, see ¶115). 
	Regarding claim 18, Kuehnle teaches a method of reducing total dissolved solids in wastewater comprising the steps of. providing an algal growth system (wastewater treatment system) (see Fig. 1) (see ¶34) comprising: (a) growth and attachment of algae (biofilters for enrichment of microbe) (see ¶205)  (b) a fluid reservoir (wastewater basin) (see Fig. 1) (see ¶34); and (c) a portion of wastewater, wherein the portion of wastewater is retained within the fluid reservoir and includes an amount of total dissolved solids (algae growth reduce the level of total dissolved solids) (Kuehnle, see ¶30); wherein stimulating the production of the extracellular polymeric substance reduces the amount of total dissolved solids in the portion of wastewater 
	Kuehnle does not teach (a) a vertical reactor comprising; (i) a flexible sheet material, the flexible sheet material being configured to facilitate the growth and attachment of algae; (ii) a shaft, wherein the shaft is associated with and supports the flexible sheet material; and (iii) a drive motor, the drive motor being coupled with the shaft such that the flexible sheet material is selectively actuated; wherein the flexible sheet material is configured to pass through the fluid reservoir during operation of the algal growth system, the vertical reactor being positioned at least partially within the fluid reservoir; rotating the flexible sheet material of the algal growth system through the portion of wastewater retained in the fluid reservoir in a first liquid phase; rotating the flexible sheet material of the algal growth system through a gas in a second gas phase to stimulate production of an extracellular polymeric substance; and harvesting the algae from the flexible sheet material.
	In a related field of endeavor, Gross teaches a revolving algal biofilm and photobioreactor (see Entire Abstract) comprising (a) a vertical reactor comprising; (i) a flexible sheet material (flexible sheet material) (see claim 1), the flexible sheet material being configured to facilitate the growth and attachment of algae (for growth and attachment of algae) (see claim 1); (ii) a shaft (shafts) (see claim 1), wherein the shaft is associated with and supports the flexible sheet material (associated with the flexible sheet material) (see claim 1); and (iii) a drive motor (drive motor) (see claim 1), the drive motor being coupled with the shaft such that the flexible sheet material is selectively actuated (“drive motor actuates…the flexible sheet material is actuated”) (see claim 1); wherein the flexible sheet material is configured to pass through the fluid reservoir during operation of the algal growth system (“the flexible sheet material can be configured to pass through the fluid reservoir”) (see Abstract, lines 8-11), the vertical reactor being positioned at least partially within the fluid reservoir (embodiments can be adapted to fresh water systems and saltwater culture systems) (see ¶22); rotating the flexible sheet material of the algal growth system 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle by incorporating the algal growth system of Gross because said system provides a cost effective method and system for harvesting of algae biomass (Gross, see ¶15) which is desirable for Kuehnle to provide economic conversion of biomass to valuable co-products (Kuehnle, see ¶115). 
	Regarding claim 19, Kuehnle and Gross teach the method of claim 18, further comprising a second stressor (glycerin) (Kuehnle, see ¶30) operably configured to stimulate production of the extracellular polymeric substance (glycerin proliferates microorganism therefore simulates the production of EPS since microbes synthesize EPS) (Kuehnle, see ¶76 and ¶123).  
	Regarding claim 20, Kuehnle and Gross teach the method of claim 18, further comprising providing a plurality of algal growth systems (the wastewater system may comprise multiple basins in series or parallel) (Kuehnle, see ¶34) to decrease the amount of total dissolved solids in a water system (algae growth reduces the level of total dissolved solids) (Kuehnle, see ¶30).   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et. al (US 2016/0039693) in view of Gross (US 2014/0273171) and further in view of Hornung (USPN 8,658,414).
	Regarding claim 6, Kuehnle and Gross teach the method of claim 5.

	In a related field of endeavor, Hornung teaches a process for sewage treatment and wastewater reclamation (see Entire Abstract) comprising biomass growth container growth in atmospheric air (see C7/L24-26). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle (as modified by Gross) by incorporating atmospheric air as taught by Hornung because applying a known technique of using atmospheric air to a known method of wastewater treatment, obviously resulting in growing algae biomass with an expectation of success (Hornung, see C7/L20-34). Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).

30.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et. al (US 2016/0039693) in view of Chidambaran (US 2017/0233272) and by evidence of Runyon (USPN 5,227,067).
	Regarding claim 10, Kuehnle teaches the method of claim 1.
	Kuehnle does not teach precipitating salts from the portion of wastewater fluid in the fluid reservoir, wherein removing a portion of total dissolved solids in the portion of wastewater fluid further comprises removing at least a portion of precipitated salts.  
	In a related of endeavor, Chidambaran teaches a method and apparatus for selenium removal from high TDS wastewater (see Entire Abstract) comprising precipitating salts (the precipitated salts) (see ¶25) from the portion of wastewater fluid, wherein removing a portion of total dissolved solids in the portion of wastewater fluid further (removing suspended solids from 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fluid reservoir in the method of Kuehnle by incorporating a method to precipitate and remove precipitate salts as taught by Chidambaran because it improves the performances of biological processes (Chidambaran, see ¶25) and because it is known in the art that the process of precipitating salts occurs within a biological treatment system by evidence of Runyon (Runyon, see C6/L27-31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778